Citation Nr: 0008901	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  93-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for paranoid type 
schizophrenia, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating by reason of 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1977 to March 
1978.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1992 rating decision of 
the Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) that denied a rating in excess of 30 percent for 
the veteran's service-connected schizophrenia.

In August 1993, the veteran was afforded a hearing before a 
member of the Board.  The veteran's case was then remanded in 
March 1994.  Subsequently, the Board member who conducted the 
August 1993 hearing left the Board and the veteran was 
afforded another hearing by the undersigned Board member in 
July 1996.  The case was remanded in October 1996 for 
additional development.  

A September 1999 rating decision denied entitlement to a 
TDIU.  The veteran was informed of the denial in a September 
1999 supplemental statement of the case (SSOC).  He was 
informed that a substantive appeal was necessary to perfect 
his appeal as to this issue.  In February 2000, the veteran's 
representative submitted arguments to the RO on this issue on 
behalf of the veteran.  Such statement constitutes a timely 
substantive appeal.  38 C.F.R. §§ 20.300, 20.301(a), 
20.302(b) (1999).  Thus, this issue is properly before the 
Board.  


FINDINGS OF FACT

1.  A rating decision dated in September 1999 granted a 50 
percent rating for the veteran's service-connected paranoid 
type schizophrenia.  This is the veteran's only service-
connected disability.  

2.  An October 3, 1999, statement from the veteran indicates 
that he was satisfied with the decision that granted a 50 
percent evaluation for schizophrenia.

3.  The veteran has 2 years of college education and he has 
primarily worked as a maintenance man.  At the time of VA 
examination in November 1998, the veteran reported that he 
had been working full time for about 8 months at that point.

4.  The competent and probative evidence does not show that 
the veteran's service-connected disability is of sufficient 
severity as to prevent him from engaging in some form of 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the veteran's appeal on the 
issue of an increased rating for paranoid type schizophrenia 
by the veteran have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).

2. The criteria to warrant entitlement to TDIU benefits have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A July 1992 rating decision denied a rating in excess of 30 
percent for the veteran's service-connected schizophrenia.  
The veteran perfected an appeal of that decision with a 
timely filed notice of disagreement and substantive appeal.  
The Board remanded this issue on appeal in an October 1996 
decision.

In March 1997, the RO received the veteran's application for 
a TDIU.  

A rating decision in September 1999 granted a 50 percent 
rating for the veteran's service-connected schizophrenia 
(competent), effective from March 3, 1992, and denied the 
veteran's claim for a TDIU.  The veteran was informed of this 
decision in a supplemental statement of the case dated 
September 22, 1999. 

In a letter dated October 3, 1999, the veteran informed the 
RO that he was satisfied with the 50 percent rating for his 
service-connected schizophrenia.  

In conjunction with the veteran's TDIU claim, the RO sought 
to obtain all relevant VA treatment records and records from 
the Social Security Administration (SSA). 

VA outpatient treatment records dated in November 1996 and 
March 1997 show that there were no psychotic thought 
processes.  In March 1997, it was noted that the veteran was 
removed from the SSA disability rolls because the award of 
benefits had been based on substance abuse.  

Records from SSA show that the veteran had been awarded SSA 
disability benefits with a date of disability onset of 
December 1989, based on a primary diagnosis of substance 
addiction.  The secondary diagnosis was psychosis, not 
otherwise specified.  The November 1992 psychiatric 
examination on which the allowance, in part, was based shows 
an Axis I diagnosis of psychotic disorder, not otherwise 
specified.  The Global Assessment of Functioning (GAF) score 
was 60.  The prognosis was that the veteran's psychiatric 
condition was expected to improve slightly to moderately 
within the next 6-12 months, with appropriate treatment.  The 
examiner opined that the veteran would be able to engage in 
simple and repeated action at work.  From his history and 
attitude during the interview, the veteran might have some 
difficulty in having adequate relationships at work.  The 
examiner's opinion was also that there was a possibility that 
the veteran was exaggerating or falsifying his symptoms of 
auditory hallucinations.  

VA outpatient treatment records dated in May 1997 indicated 
that the veteran complained of financial difficulties since 
his SSA was terminated.  In July 1997, it was noted that the 
veteran had been working that involved helping someone with 
their home.  In October 1997, the veteran was considered 
stable, with no psychotic symptoms, including auditory or 
visual hallucinations.  

VA outpatient treatment records dated in March 1998 and 
September 1998 show that the veteran was treated for 
schizophrenia.  

The veteran was afforded a VA psychiatric examination in 
November 1998.  The examiner noted that the claims file was 
reviewed.  Another appointment for further questionnaire and 
psychological assessment with the veteran had been made, but 
the veteran failed to keep that appointment.  The veteran did 
not recontact when messages were left for him to reschedule.  

On examination, the veteran stated that he was doing well.  
The veteran spoke very intelligently and rationally about his 
perspectives on his life, his marriage and the future.  The 
veteran reported that he had very few symptoms of his 
psychiatric illness, which was apparently well maintained on 
medication.  The veteran stated that he took his medications 
as prescribed.  In addition to his enthusiasm about his 
upcoming marriage in that month, he was very happy and proud 
to relate that he had been working on a full-time basis for 
about the preceding year as a maintenance worker for a local 
industry.  He worked with a close friend with whom he signed 
a 2-year contract for Tai Kwan Do lessons.  The veteran and 
his girlfriend were also involved in church activities.  

The diagnostic impression was that the veteran would seem to 
be employable by nature of the fact that he had been working 
steadily for approximately the past year.  The Axis I 
diagnoses were chronic paranoid type schizophrenia; alcohol 
dependence in early remission' cocaine dependence in 
remission; and marijuana dependence in early remission.  The 
GAF score was 55.  

The veteran also underwent a VA general medical examination 
in November 1998.  It was noted that the veteran was employed 
as a maintenance man at $8 an hour.  Prior to that, the 
veteran stated that he worked as a janitor.  The veteran 
answered questions appropriately.  He appeared calm and 
relaxed.    

Legal Criteria

Pursuant to 38 U.S.C.A. § 7105(b) and 38 C.F.R. § 20.302(a), 
a notice of disagreement shall be filed within one year from 
the date of mailing the notification of the initial review 
and determination.  Appellate review of an RO decision is 
initiated by a notice of disagreement and "completed by a 
substantive appeal after a statement of the case is 
furnished...." 38 U.S.C.A. § 7105(a) (West 1991).  After the 
appellant receives the statement of the case, he or she must 
file a formal appeal within "sixty days from the date the 
statement of the case is mailed," 38 U.S.C.A. § 7105(d)(3) 
(West 1991), or within the remainder of the one-year period 
from the date the notification of the RO decision was mailed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).   

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).

If a veteran has not met the percentage requirements set out 
in 38 C.F.R. § 4.16(a), a claim for a total disability rating 
based upon individual unemployability "presupposes that the 
rating for the [service-connected] condition is less than 
100%, and only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  The provisions of 
38 C.F.R. § 4.16(b) allow for extraschedular consideration of 
cases in which veterans who are unemployable due to service-
connected disabilities but who do not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1)(1999).   

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1999).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the appellant's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age or nonservice-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment, Moore v. 
Derwinski, 1 Vet. App. 356. 358 (1991).  

The Court has held that global assessment of functioning 
scores between 55 and 60 indicate only "moderate difficulty 
in social, occupational, or school functioning."  See 
Carpenter v. Brown, 8 Vet. App. 243 (1995).  

Analysis - Increased Rating for Paranoid Type Schizophrenia

As noted above, the veteran may withdraw a previously 
submitted substantive appeal in writing at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (1999).  In this case, the veteran effectively 
withdrew his appeal regarding the issue of an increased 
rating for schizophrenia in his signed letter of October 3, 
1999.  The appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  38 U.S.C.A. § 7105.  Accordingly, 
the Board does not have jurisdiction to review the appeal as 
to this issue, and it is dismissed without prejudice.

Analysis - TDIU

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's claim for a TDIU is a request for 
increased compensation, and the veteran's claim is considered 
to be well grounded.  In the instant case, there is no 
indication that there are additional records which have not 
been obtained and which would be pertinent to the present 
claims.  The veteran has been afforded a comprehensive VA 
psychiatric examination by an examiner with access to his 
history and the claims file.  The record also reflects that 
the RO attempted to and/or obtained records of VA and SSA 
records identified by the veteran.  

Following his November 1998 examination, the veteran was 
provided the opportunity for further testing and 
questionnaire.  Despite VA's attempts to reschedule and 
contact the veteran, he did not take the opportunity for this 
testing.  The duty to assist is not always a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

In March 2000 arguments, the veteran's representative 
requests that the case be remanded for additional 
development.  For the reasons stated in the Introduction 
section of this decision, the Board finds that it has 
jurisdiction of the TDIU issue.  It is noted that the 
September 1999 SSOC provided the laws and regulations 
pertinent to a TDIU and the rationale for the decision.  At 
that time and by letter in November 1999, the RO extended the 
opportunity to the veteran to respond with any other 
additional information or evidence that might support his 
claim.  There was no response.  As discussed above, the 
veteran chose to forego additional VA assistance in pursuit 
of this claim.  Thus, in light of the sufficient procedural 
and evidentiary development, the Board does not find that a 
remand is warranted.  In sum, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

When it is claimed that service-connected disabilities 
prevent a veteran from obtaining and retaining substantially 
gainful employment, the examining physician should address 
the extent of functional and industrial impairment which 
results from the veteran's service-connected disabilities.  
Gary v. Brown, 7 Vet. App. 229 (1994).   

Because the veteran's service-connected disability is rated 
as only 50 percent disabling, the schedular criteria for 
assignment of a total disability rating based on individual 
unemployability are not met.  38 C.F.R. § 4.16(a).  In a 
September 1999 SSOC, the RO notified the veteran of the basis 
of the denial; the RO did not forward the claim to the 
Director of Compensation and Pension Services as a referral 
for extraschedular consideration.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation pertinent to 
extraschedular consideration as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such conclusion on its own.  See also 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In the instant case, the veteran was afforded a VA 
examination in 1998 in which the medical expert reviewed the 
veteran's file, conducted an examination of the veteran and 
recorded any pertinent history.  After such review, the 
examiner concluded that the veteran was able to perform some 
types of employment consistent with his training, experience 
and education.  That is, the diagnostic impression was that 
the veteran did seem employable, based on that fact of his 
employment over the preceding months.  This medical opinion 
is of high probative value.  See Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  No other competent [medical] evidence 
has been submitted that refutes the 1998 examiner's 
conclusion that the veteran has the ability to perform 
certain types of gainful occupations.    

The Board notes that the veteran had previously received SSA 
benefits on the basis of disability.  However, the grant of 
those benefits was primarily based on the veteran's substance 
addiction, not his service-connected disability.  When the 
SSA no longer could consider substance addiction as a basis 
for entitlement, the record indicates that the benefits were 
terminated (VA treatment records dated in March 1997 and May 
1997).  Thus, the SSA evidence does not tend to support the 
veteran's claim in this instance.  

The competent and probative evidence in this case is clear.  
In sum, the available competent evidence shows the veteran to 
be employable.  In each case the Board must determine whether 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  For the reasons and bases stated 
above, the Board finds that the preponderance of the evidence 
is against the appellant's claim as to the issue of 
entitlement to TDIU benefits.  The benefit sought on appeal 
is accordingly denied.


ORDER

The veteran, having withdrawn the appeal for an increased 
rating for schizophrenia, the appeal as to that issue is 
dismissed.

Entitlement to TDIU is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 
